260 F.2d 908
UNITED STATES of America, Appellant,v.Stanley ADDISON, Claimant of One 1957 Cadillac Convertible,Motor No. 5762- 098831, and General MotorsAcceptance Corporation, Appellees.
No. 17046.
United States Court of Appeals Fifth Circuit.
Nov. 7, 1958.

O. B. Cline, Jr., James L. Guilmartin, U.S. Atty. for Southern Dist. of Florida, David C. Clark, Jr., Asst. U.S. Atty., Miami, Fla., for appellant.
Dean Boggs, Jacksonville, Fla., Murray Goodman, Miami Beach, Fla., Boggs, Blalock & Holbrook, Jacksonville, Fla., for appellees.
Before RIVES, TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
This case is in all respects controlled by our decision in United States v. One 1957 Oldsmobile Automobile, 5 Cir., 256 F.2d 931.  The facts in that case, as in this, present in its starkest outline the rigidity and admitted severity of the provisions of 49 U.S.C.A. 782, requiring forfeiture of an automobile, not a common carrier, in which a passenger, without the knowledge of the owner or lienor, is committing or has committed a crime prohibited by 49 U.S.C.A. 781 (relating to narcotics crimes).


2
The language of the statute, however, is plain, and neither the District Court nor this Court is allowed any discretion in its application.


3
The judgment is reversed.